           Case 1:15-cv-14174-NMG Document 189 Filed 03/19/19 Page 1 of 1



                                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF MASSACHUSETTS


CARLA SHEFFIELD
                               Plaintiff(s)

                    v.                                       CIVIL ACTION NO.    15-14174-NMG


MATTHEW PIEROWAY, ET AL
                Defendant(s)


                                              JUDGMENT IN A CIVIL CASE

GORTON                    , D.J.



X         Jury Verdict. This action came before the court for a trial by jury. The issues have been tried
          and the jury has rendered its verdict.


G         Decision by the Court. This action came to trial or hearing before the Court. The issues have
          been tried or heard and a decision has been rendered.

          IT IS ORDERED AND ADJUDGED



                    Judgment is entered in favor of the Defendants.




                                                             ROBERT F. FARRELL,
                                                             CLERK OF COURT

Dated: 3/19/19                                               By /s/ Christine M. Lima
                                                             Deputy Clerk


NOTE: The post judgment interest rate effective this date is 2.52        %.

(Judgment post jury trial.wpd - 3/7/2005)
